United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 August 28, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 05-20480
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

TED SAVALA,

                                      Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                         USDC No. 4:98-CR-3-5
                         --------------------

Before DAVIS, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     In 2000, Ted Savala was convicted pursuant to a guilty plea

of conspiring to commit arson.     He was sentenced to five years of

probation.     Savala’s probation was subsequently revoked, and

Savala was sentenced to serve nine months of imprisonment and

three years of supervised release.     Savala now appeals the

two-year term of imprisonment imposed following the revocation of

his supervised release.     Savala argues that the district court

reversibly erred in imposing his revocation sentence because the


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-20480
                                -2-

circumstances of his case do not warrant the statutory maximum

two-year term of imprisonment imposed in his case.

     Although the two-year term of imprisonment imposed upon

revocation of Savala’s supervised release exceeded the sentencing

range indicated by the policy statements in Chapter Seven of the

United States Sentencing Guidelines, it did not exceed the

statutory maximum term of imprisonment that the district court

could have imposed.   See 18 U.S.C. § 3583(e)(3).    Accordingly,

Savala’s revocation sentence was neither “unreasonable” nor

“plainly unreasonable.”   See United States v. Hinson, 429 F.3d
114, 120 (5th Cir. 2005), cert. denied, 126 S. Ct. 1804 (2006).

Savala has not shown error.

     AFFIRMED.